DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
The examiner acknowledges applicant’s amendments to claims 1, 3, 6, 8, 9, 13, 18, 19, 21, and 23-37, and the cancellation of claims 2, 4, 5, 7, 10-12, 14-17, 20, and 22.
Drawings
The drawings are objected to because the drawings filed May 25, 2022 include new matter (see rejections of claims 31-35 and 37 under 35 U.S.C. 112, first paragraph, below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 26, and 31 are objected to because of the following informalities:  
In regards to claim 1, line 10, the phrase “the end” should be changed to “an end,” in line 17, the phrase “releases the locking reception” should be changed to “releases from engagement with the locking reception,” and in line 21, the word “tapering” should be changed to “tapers” since the term “tapering” could suggest a method of manufacture.
In regards to claim 26, line 10, the phrase “a z-shape locking element” should be changed to “an approximately z-shaped locking element,” and in line 22, the word “tapering” should be changed to “tapers.”
In regards to claim 31, line 9, the phrase “the concave end” should be changed to “the concave end tab,” in line 10, the word “from” should be changed to “of,” and in line 15, the word “tapering” should be changed to “tapers” since the term “tapering” could suggest a method of manufacture.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments to claim 31, the figures, and the specification regarding the concave end tab remaining in contact with an outer cylindrically curved surface of the first and second actuation sub-assembly is not supported by the original specification, claims, and drawings.  For example, the concave end tab is never in contact with the portion of the outer cylindrically curved surface 80 on the tappet 12 located above groove 70 in Figure 3b.  The concave end tab engages with groove 70, and never moves upwards beyond the groove 70.  Furthermore, the original specification does not discuss any constant contact between the locking element and components of the device and the original drawings do not clearly illustrate any constant contact of the locking element with portions of the tappet and the bolt during the locking operation or the unlocking operation.  Therefore, the amendments to the specification, drawings, and claims regarding the concave end tab remaining in contact with an outer cylindrically curved surface of the first and second actuation sub-assembly is considered as new matter.  The examiner suggests that the amendments to the specification, drawings, and claim 31 regarding this contact be removed.
In regards to claims 32-35 and 37, these claims are rejected under 35 U.S.C. 112, first paragraph, because they depend from claim 31.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 3, 6, 8, 9, 13, 18, 19, 21, and 23-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 1 recites the limitation "the end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
12.	In regards to claim 1, line 17, it is unclear what the inwardly curved tab “releases” in relation to the locking reception.  It is understood from the preceding lines of the claim that the inwardly curved tab engages in the locking reception, and that the “releasing” in line 17 must refer to the inwardly curved tab releasing from engagement with the locking reception, and will be examined as such.  See claim objection above.
13.	In regards to claim 26, line 10, the drawings do not provide support for the locking element to have an exact “z-shape.”  It is apparent from Figure 2 that the locking element has top and bottom portions connected by a middle portion, but the middle portion is not at an angle with the top and bottom portions forming an exact “z-shape.”  For examination purposes, the claim will be examined as reciting that the locking element is “approximately z-shaped.”  See claim objection above.
14.	Claim 31 recites the limitation "the concave end" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the “concave end” is equivalent to the “concave end tab” in the language preceding this limitation, and will be examined as such.  See claim objection above.
15.	In regards to claim 31, line 10, it is unclear how the locking groove is “from” the first actuation sub-assembly, which suggests that the locking groove protrudes.  It is understood from the specification that the locking groove is part of the first actuation sub-assembly and does protrude from it, and will be examined a such.  See claim objection above.
16.	In regards to claims 3, 6, 8, 9, 13, 18, 19, 21, 23-25, 27-30, and 32-37, these claims are rejected under 35 U.S.C. 112, second paragraph, because they depend from claims 1, 26, and 31.
Allowable Subject Matter
17.	Claims 1, 3, 6, 8, 9, 13, 18, 19, 21, and 23-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
18.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
19.	In regards to claim 1, Gramss et al. (US-7377559) fails to disclose that the locking element has an inwardly curved tab defined at an end thereof.  The examiner can find no motivation to modify the device of Gramss et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
20.	In regards to claim 26, Gramss et al. (US-7377559) fails to disclose that the locking element 26 is approximately z-shaped.  The locking element 26 of Gramss et al. is approximately U-shaped.  Gramss et al. does include a component 72 that is approximately z-shaped, however, this component does not engage the locking reception 22 on the first actuation sub-assembly.  Portion 74 of component 72 engages component 54 of the second actuation sub-assembly.  The examiner can find no motivation to modify the device of Gramss et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
21.	In regards to claim 31, Gramss et al. (US-7377559) fails to disclose that the flap locking device comprises a concave end tab such that the concave end tab fully engages a locking groove of the first actuation sub-assembly.  Gramss et al. discloses that the first actuation sub-assembly includes a locking groove 22, however, the locking groove is fully engaged by a wire spring element 26, and not a concave end tab.  The examiner can find no motivation to modify the device of Gramss et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
22.	The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections and rejections under 35 U.S.C. 112, second paragraph, set forth in the previous Office Action are withdrawn.
23.	In light of applicant’s further amendments to claims 1, 26, and 31, and the amendments to specification and drawings, new claim objections and rejections under 35 U.S.C. 112, first and second paragraphs, are set forth in the current Office Action.
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 9, 2022